 



Exhibit 10.26

 

SCHEDULE OF GOLD LEASE AGREEMENTS

 

SUBSTANTIALLY IDENTICAL IN ALL MATERIAL RESPECTS

 

TO THE GOLD LEASE AGREEMENT FILED AS

 

EXHIBIT 10.24 TO THIS ANNUAL REPORT ON FORM 10-K,

 

PURSUANT TO INSTRUCTION 2 TO ITEM 601 OF REGULATION S-K

 

In accordance with the instructions to Item 601 of Regulation S-K, Kingold
Jewelry, Inc. has omitted filing four Gold Lease Agreements as exhibits to this
Annual Report on Form 10-K because they are substantially identical in all
material respects to the Gold Lease Agreement filed as Exhibit 10.24. The lessor
under each Gold Lease Agreement is Shanghai Pudong Development Bank Ltd., Wuhan
Branch, the lessee is Wuhan Kingold Jewelry Company Limited and the kind of gold
is Au99.99. Each Gold Lease Agreement is signed according to the Gold Lease
Framework Agreement signed on July 9, 2014.

 

The following chart sets forth the material details in which such Gold Lease
Agreements differ from the Gold Lease Agreement filed as Exhibit 10.24:

  

1. Signing Date 2015/7/20 2015/7/20 2015/8/26 2015/8/26 2015/9/1 2. Weight (KG)
150 160 235 95 80 3. Settlement price (yuan/g) 229.6 229.6 237.3 237 233.87 4.
Lease gold market price (Yuan) 34,440,000 36,736,000 55,765,500 22,515,000
18,709,600 5. Lease rate (%/Year) 6% 6% 2.8% 2.8% 3.8% 6. Lease term 2015/7/20 –
2016/5/20 2015/7/20 - 2016/6/10 2015/8/26 -2016/8/25 2015/8/26 -2016/7/31
2015/9/1 -2016/8/31 7. Deposit percentage /% of lease gold market value /% of
lease gold market value /% of lease gold market value /% of lease gold market
value 106.89% of lease gold market value

 

 

 